Exhibit 10.9

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    1    

2. AMENDMENT/MODIFICATION NO.

109

 

3. EFFECTIVE DATE    

10/02/2017

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                CODE     5ACAAQ  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)        CODE     5ACAAQ

DALE D. PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-2223  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS     

☐          ☐  is extended,        ☐  is not extended.         

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

                  $0.00

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)    

A.  THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

      ☐            

 

☒  

 

B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF:
THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D.  OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this administrative modification is to incorporate the following
change to

Attachment-8 of the ACN-13-FX contract:

 

Update Attachment-8 effective October 2, 2017 to include a list of U.S. Postal
Inspection

Service contacts (Attachment-8A) and a list of FedEx security contacts
(Attachment-8B).

 

    

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/29/2024

 

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

    /s/     RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

11-1-17

 

16B. CONTRACT AUTHORITY

 

    /s/    BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

11/7/17



--------------------------------------------------------------------------------

Attachment A (to Attachment 8)

Postal Contact Listing for Inspectors

October 2, 2017

 

DIVISIONS and DISTRICTS    CONTACT      BOSTON    Jay Bunaskavich      Albany
District           Western District of New York       Greater Boston District   
   Connecticut Valley District       Northern New England                

CHARLOTTE

   Margaret Greene      Greensboro District           Greater S. Carolina
District       Mid-Carolina District       Atlanta District       Tennessee
District                

CHICAGO

   Derrick Jones      Chicago District           Gateway District       Central
IL District       Lakeland District       Northern IL District                

DENVER

   Pam Durkee      Hawkeye District           Mid-America District      
Northland District       Dakotas District       Central Plains District      
Colorado/Wyoming District      



--------------------------------------------------------------------------------

            DETROIT    Felicia George      Greater Michigan District          
Southeast Michigan District       Detroit District                 INDIANAPOLIS
   Kenny Miller      Greater Indiana District                     FORT WORTH   
Tyrone Cox      Arkansas District         Dallas District       Fort Worth
District       Oklahoma District                   HOUSTON    Stephanie Houston
     Houston District         Alabama District         Mississippi District   
     Louisiana District         Rio Grande District                     LOS
ANGELES    Rebecca Knowles      Los Angeles District         Sierra Coastal
District         Santa Ana District         San Diego District                  
  MIAMI    Jeffrey M. Esser      Suncoast District         North Florida
District         Central Florida District         South Florida District        
            NEW YORK    Gary Artinger      Triboro District         Westchester
District         New York District         Long Island District               
     NEWARK    Paul Loney      Northern New Jersey District         Central New
Jersey District         Caribbean District        



--------------------------------------------------------------------------------

            PHILADELPHIA    Juanita Waters      Central PA District          
Philadelphia Metro District       South Jersey District                 PHOENIX
   John Curran      Arizona District           Albuquerque District      
Nevada-Sierra District       Salt Lake District                 PITTSBURGH   
Tammy Mayle      Erie District           Pittsburgh District       Cleveland
District       Appalachian District       Columbus District       Cincinnati
District       Kentuckiana District                 SAN FRANCISCO    Nestor
Masangcay      Honolulu District           Sacramento District       San
Francisco District       Bay Valley District                 SEATTLE    Dave
Schroader      Portland District           Seattle District       Spokane
District       Big Sky District       Alaska District                 WASHINGTON
   Lamont Green      Baltimore District         Richmond District        
Capital District         Northern Virginia District          



--------------------------------------------------------------------------------

Attachment B (to Attachment 8)

ACN Contact Listing for Postal Service Inspectors

October 2, 2017

Jerome Hudson

Senior Security Specialist

Email:

Phone:

James Spivey

Manager Corporate Security

Email:

Phone:

Sean Driver

Senior Manager Corporate Security

Email:

Phone:

Lynn Attkisson

Senior Security Specialist

Email:

Phone: